Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated May 4, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s public assistance grant in order to recoup overpayments caused by her willful failure to report the receipt of unemployment insurance benefits. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to return to petitioner the amounts withheld from her grant. The State commissioner’s determination must be annulled as the record contains no evidence that petitioner was notified that she must report changes in income or resources which might affect the amount of the grant of public assistance (18 NYCRR 352.31 [d] [2] [3]; 45 CFR 233.20 [a] [12] [i]; Matter of Curry v Blum, 73 AD2d 965; Matter of Rivera v Dumpson, 54 AD2d 646). Lazer, J.P., Mangano, Cohalan and Margett, JJ., concur.